UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 ORTHOFIX INTERNATIONAL N.V. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ramius Value and Opportunity Master Fund Ltd, an affiliate of Ramius LLC ("Ramius", together with the other participants named herein, intends to make a preliminary filing with the Securities and Exchange Commission (“SEC”) of a solicitation statement and an accompanying request form to be used to solicit written requests from shareholders of Orthofix International N.V., a limited liability company organized under the laws of the Netherlands Antilles (the “Company”), to call a special general meeting of the Company for the purpose of seeking to remove and replace certain directors of the Company. Item 1: On December 3, 2008, Ramius issued the following press release: Press Release Source: Ramius LLC Ramius Sends Letter to Orthofix Shareholders Believes Company Should Sell Blackstone Medical, Reduce Corporate Overhead, and Repay Debt Urges Board to Take Immediate Action to Improve Shareholder Value Announces Intention to Solicit Shareholder Support to Call a Special Meeting of Shareholders for the Purpose of Replacing Up To Four Current Directors Wednesday December 3, 8:00 am ET NEW YORK(BUSINESS WIRE)Ramius LLC (“Ramius”) today announced that it has sent a letter to the shareholders of Orthofix International N.V. (“Orthofix” or “the Company”)(NASDAQ: OFIX - News), in which it outlined several opportunities that Ramius believes would substantially increase shareholder value and protect the long-term interests of shareholders. Ramius is the beneficial owner of approximately 4.7% of the Company’s outstanding common shares. In the letter, Ramius urged the Company to immediately engage a strategic advisor to explore a sale or disposition of Blackstone Medical, take prompt action to reduce corporate overhead expenses, and decrease the Company’s heavy debt load.
